Citation Nr: 1415778	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 1969.  

This matter initially came to the Board of a Veterans' Appeals (Board) from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran appeared at a video conference hearing in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board.  Per the Board's July 2012 remand, the issue of service connection PTSD has been broadened to an acquired psychiatric disorder.  All directives of the remand were completed and therefore the case is properly before the Board.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals an additional record which is pertinent to the present appeal.  The Veteran has updated VA outpatient treatment records located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not demonstrated in service and was first documented may years after service separation.

2.  The Veteran's tinnitus was not demonstrated in service and is not shown to be due to any in-service event or occurrence.

3.  The Veteran's acquired psychiatric disorder is not shown to be related to service or to event or occurrence therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in November 2010 and March 2013.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Merits of the Claim

The Veteran claims entitlement to service connection for bilateral hearing loss, tinnitus and an acquired psychiatric disorder.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the criteria for entitlement to service connection have not been met for any of the listed disabilities.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was incurred in service alone is not enough.  Instead, there must be a chronic disability resulting from that injury.  38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d).  

Bilateral Hearing Loss and Tinnitus

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Service connection may be presumed if the sensorineural hearing loss is shown to a compensable degree within 1 year of separation from service.  Id.

The Veteran has a current bilateral hearing loss disability. For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's most recent VA examination was in March 2013.  At this examination, the examiner recorded the measurements below.  

Hertz ?
500
1000
2000
3000
4000
Right
15 decibels
15
25
55
70
Left
15
20
50
65
75

The examiner noted 92% speech recognition in each ear on the Maryland CNC Test.  She noted the Veteran's hearing loss and opined that it was not at least as likely as related to his service.  

The Veteran also visited a private audiologist in September 2011.  While individual scores were not provided, the pure-tone averages were 49 decibels in the right ear and 59 in the left.  Speech recognition was 96% in the right ear and 92% in the left.  Therefore, the Veteran has a current bilateral hearing loss disability.  

The Veteran stated that he was exposed to loud noise during service because he was aboard a submarine.  He reported sleeping next to the engine room and frequent pressure changes which caused his ears to pop.  As the Veteran's personnel records corroborate his presence aboard a submarine, he is conceded to have experienced significant noise exposure in service.  

The remaining question is whether there is evidence of a nexus or relationship between the current disabilities and the in-service noise exposure.  

The private audiologist opined in September 2011 that the Veteran's service was at least as likely as not the cause of some of his hearing loss and tinnitus.  She noted his post-service occupation exposure to noise likely affected the current severity of the disability.  

The March 2013 VA examiner opined that the Veteran's hearing was less likely than not related to his service because of the Veteran's hearing tests at entry to and discharge from service were within normal limits.  While specific measurements were not taken at his November 1969 discharge examination, the Veteran scored 15 out of 15 on his spoken word and whispered word tests in each ear.  The examiner also noted the Veteran's exposure to noise during service and in his occupations after service.  The examiner also opined that the Veteran's tinnitus was less likely than not related to his service because the Veteran could not recall its onset and there are no records of complaints or treatment for tinnitus during service.  

The Board finds the VA examiner's opinions more probative than those of the private audiologist.  The VA examiner noted review of the Veteran's claim file, while the private audiologist based her opinion solely on the Veteran's report.  Both opinions were supported with rationale, but the private audiologist stated that only "some" of the Veteran's hearing loss was due to service.  She also conceded that the Veteran's post-discharge employment sometimes involved noise exposure without ear protection.  She stated it "has likely affected the current severity" of the Veteran's disabilities.  Lastly, she states that the Veteran began to experience hearing loss and tinnitus in service.  The service treatment records do not show either disability in service, and the discharge examination notes a perfect score for the spoken word and whispered word tests.  

The Veteran has stated that his tinnitus started in service.  The Veteran is competent to state this, as it is something he personally experienced.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran undermines the credibility of this statement by telling the VA examiner that he could not recall when his tinnitus began.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Because the statements regarding the onset of tinnitus are inconsistent, the Board can afford them little probative weight.  

Because the preponderance of the evidence is against a nexus between the Veteran's service and his current disability, the Board cannot grant the claims of bilateral hearing loss and tinnitus.  

Acquired Psychiatric Disorder, to include PTSD

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f), 4.125(a).  

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In a November 2010 VA examination, the examiner declined to diagnose PTSD, saying the Veteran's symptoms did not interfere with his social or occupational functioning.  

In a September 2011 examination, the Veteran was diagnosed with PTSD by a private psychologist, Dr. M.S.  He opined that the Veteran's diagnosis of PTSD was due to experiencing events in service that involved thoughts or threats of death, where he had feelings of helplessness and horror.  The examiner stated that the Veteran experiences recurrent and intrusive recollections of the evens, stress at cues of the events, avoidance behaviors, hypervigilance, some isolation from others, difficulty with sleep and memory, anxiety and irritation since his service.  

The Veteran was also afforded a VA PTSD examination in March 2013.  There, Dr. D.A.M, a clinical psychologist, did not diagnose the Veteran with PTSD, but instead with an adjustment disorder with anxious mood.  The examiner stated that the Veteran's symptoms did not meet the criteria for PTSD.  The examiner diagnosed adjustment disorder with anxious mood because while the Veteran did experience life-threatening events and react with fear, he was still able to complete his duties under pressure.  The examiner further stated that the Veteran's recent retirement and increased time to reflect led him to become emotionally distressed and avoid discussing his experiences.  The examiner noted that despite this diagnosis, the Veteran's symptoms were not severe enough to interfere with social or occupational functioning or to require continuous medication.  The Veteran previously attended one mental health group session in March 2009, but since then has not sought treatment outside his examinations.  The examiner stated that while the Veteran's stressors were adequate to support a diagnosis of PTSD, they were not related to a fear of hostile military or terrorist activity because they did not involve direct combat, despite being during Vietnam.  The examiner noted that the Veteran did not exhibit any persistent symptoms of arousal, such as hypervigilance, and that his stressors did not lead to a PTSD diagnosis.  The examiner therefore stated that the Veteran did not meet the full criteria for PTSD.  The examiner opined that the Veteran's adjustment disorder with anxious mood had a relatively recent onset, due to his retirement and resulting increased reflection time.  The examiner noted that despite the Veteran's in-service stressors, he was able to carry out his duties and then had a full productive social and occupational life after service.  In an August 2013 addendum opinion, the examiner noted his review of the September 2011 private examination and stated it did not alter his conclusions.  The rationale given was the Veteran's long career after service without gross disruption of social or occupational life due to his symptoms.  The examiner also noted the Veteran's sustained employment and lengthy important personal relationships.  He reiterated that the Veteran's lack of description of increased arousal prevented him from meeting the full criteria for PTSD.  

The examiner opined that the Veteran's adjustment disorder with anxiety was less likely than not a result of his military service.  His rationale was the lack of any kind of counseling outside a brief chaplain counseling due to the Veteran's adjustment to military life.  The examiner reiterated that the Veteran did not report any mental health problems until he attended one counseling session in March 2009.  

The private examiner, but the not VA examiner has diagnosed the Veteran with PTSD.  While the PTSD diagnosis not written out to show conformance to DSM-IV, it appears that all the criteria were followed.  The diagnosis was made based on hostile military or terrorist activity related to the Veteran's seeing planes dropping bombs on Vietnam and his submarine experiences.  While these are conceded to be stressors by both examiners and the private examiner related them to PTSD, the VA examiners declined to do so.   Because the VA examiners declined to do so, and provided persuasive rationale, the facts of this case cannot support a service connection for PTSD.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  The VA examiner confirmed the stressors were adequate to support a diagnosis, but not that the Veteran's symptoms are related to the claimed stressor.  Therefore, the Board cannot grant service connection for PTSD.  

As the examiner's opinion regarding the Veteran's adjustment disorder is supported by strong rationale and there is no evidence to relate the diagnosis to service, the preponderance of the evidence is against the Veteran's claim for an acquired psychiatric disorder.  

In reaching these decisions, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, this doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board cannot award service connection for bilateral hearing loss, tinnitus or an acquired psychiatric disorder.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for an acquired psychiatric disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


